Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Applicant argues in regards to independent claims 1 and 14, the cited references Mehr (US 20150127189) and Mudalige (US 20100256852), whether analyzed individually or in combination fail to teach or suggest all features recited in the claims. In particular, the references fail to teach the claimed method or system including generating and outputting offers output based on the offer data, acquiring a user input, and generating acceptance data of one of the offers output based on the user input, wherein the offer data that is generated and transmitted to the follow vehicle comprises information about the lead transportation vehicle on the basis of the acquired availability data of the lead transportation vehicle and the prior acquired request data as recited in the independent claims. In particular, that Mehr teaches the follow message occurs later in time after the offer data in the lead message has already been generated and transmitted and signals that the following vehicle has accepted the offer. Likewise, Mudalige was not cited for this limitations and fails to cure this deficiency. 
However, the updated claim language now explicitly requires that request data is acquired before generating the offer data, which was not previously required by a broadest reasonable interpretation of the claims. As such, this has necessitated the inclusion of an additional reference to address this deficiency of the combination of Mehr and Mudalige. New reference Uyeki (US 20130073383) has been used in combination with Mehr and Mudalige to reject each and every limitation of the claims. Uyeki teaches outputting advertisements or offers to vehicles based on defining an initial offer ([0037]) and an audience criteria checked with a user database ([0038], [0039]). When no 
As such, the combination of Mehr, modified by Mudalige and Uyeki, teaches each and every limitation of the independent claims, and these arguments are unpersuasive. Updated rejections necessitated by the amendment have been provided below similarly stating the above with detailed textual motivation for this modification. 
Applicant argues the combination of references fails to teach or suggest acquiring a user input and generating acceptance data of one of the offers output based on the user input as recited in the independent claims. That Mudalige only teaches a method of platooning by selecting a leading vehicle based on ambition level ranking factors and therefore fails to teach or suggest such a limitation because a backend system evaluates which vehicle is to be a leading vehicle. 
However, the intended assertion of the previous Office Action was that Mehr alone did not clearly teach generating data based on multiple vehicles or multiple offers from multiple vehicles, which Mudalige remedied. As stated previously, Mehr teaches both a driver offering their vehicle to be a lead vehicle and a driver deciding to follow the lead vehicle by driver input ([0054], [0055]). This in combination with Mudalige reads on this challenged limitation.
As such, this argument is unpersuasive. 

Claim Objections
Claim 1 objected to because of the following informalities:  recites “and transmitting the offer data about the lead transportations vehicle to the following” which should read “and transmitting the offer data about the lead transportation vehicles to the following” (emphasis added).  Claim 1 also recites “generated and transmitted to the follow vehicle” which should read “generated and transmitted to the following transportation vehicle” (emphasis added). 
Claim 14 recites “wherein the availability data of the at least one lead transportation vehicles comprise” which should read “wherein the availability data of the lead transportation vehicles comprise” (emphasis added). 
Claim 20 ends in two periods. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mehr (US 20150127189) in view of Mudalige (US 20100256852) and Uyeki (US 20130073383).
In regards to claim 1, Mehr teaches a method for providing at least partially automatic guidance of a following transportation vehicle (Fig 2), the method comprising: 

acquiring request data of the following transportation vehicle; ([0061] in step 201, leading vehicle sends lead message to which following vehicle sends follow message. Follow message is request data of the following transportation vehicle.)
generating offer data about the lead transportation vehicle based on the availability data and the request data and transmitting the offer data about the lead transportations vehicle to the following transportation vehicle; ([0054] driver of leading vehicle offers his vehicle to be autonomously tracked by other vehicles in environment. [0018] offer can be combined with fee. One of ordinary skill would have understood this may be sent by an available lead vehicle to a requesting potential following vehicle.)
generating tracking data and transmitting the tracking data to the following transportation vehicle; ([0054] lead message contains route information, [0061] lead message is sent to following vehicle in step 201.) and 
guiding the following transportation vehicle at least partially automatically behind the lead transportation vehicle based on the tracking data, ([0061] at step 208, if information matches from previous steps, following vehicle is tracked to lead vehicle, which is guiding the following vehicle at least partially automatically.)
wherein the availability data of the lead transportation vehicles comprise a current position, a planned route and/or a maximum number of permitted following transportation vehicles, ([0054] lead message contains route information, which is a planned route.)
wherein the request data of the following transportation vehicle comprise a current position and/or a planned route, ([0055] follow message includes confirmation of following and information about vehicle position.) and 

Mehr does not teach: 
acquiring availability data of at least one lead transportation vehicles;
generating offer data about the lead transportation vehicles based on the availability data and the request date and transmitting the offer data about the lead transportations vehicle to the following transportation vehicle;
generating and outputting offers output based on the offer data;
acquiring a user input and generating acceptance data of one of the offers output based on the user input;
wherein the offer data that is generated and transmitted to the follow vehicle comprises information about the lead transportation vehicles determined relevant to the following transportation vehicle on the basis of the acquired availability data of the lead transportation vehicles and the prior acquired request data. 
However, Mudalige teaches that multiple vehicles may be present and one among multiple potential leading vehicles selected to be a leading vehicle based at least upon a determined ambition level of the vehicle and advertising willingness to become a leading vehicle ([0082], [0084]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the automatic tracking method of Mehr, by incorporating the teachings of Mudalige and Uyeki, such that multiple vehicles may be considered when selecting a leading vehicle, each potential leading vehicle may output availability data and generate and output offer data, and initially the lead message indicates the opportunity to be tracked to the vehicle and then the initially determined offer data is updated based on the available audience, including audience requests, when being output at subsequent lead message outputs. 
The motivation to use multiple potential leading vehicles is that, as acknowledged by Mehr, this allows for a better selection of a leading vehicle that is better equipped and quick to respond ([0082]). This would likewise improve the safety of the vehicles and passengers. The motivation to reassess and update the offer data based upon the audience is that, as acknowledged by Uyeki, this allows for more effectively outputting an offer ([0002]). 

In regards to claim 4, Mehr, as modified by Mudalige and Uyeki, teaches the method of claim 1, wherein the request data are generated automatically during a route planning operation of a navigation system. ([0054] when driver decides to offer vehicle as leading vehicle, messages may be generated and communicated periodically at regular intervals. Includes vehicle information and route information. This is automatically generating messages along with navigation information.)

In regards to claim 5, Mehr, as modified by Mudalige and Uyeki, teaches the method of claim 1, wherein the request data are generated based on a further user input. ([0054] lead message displayed on visual displays of potential following vehicles. [0055] accepting driver initiates sending of following message. This is generating request data based on further user input.) 

In regards to claim 6, Mehr, as modified by Mudalige and Uyeki, teaches the method of claim 1, wherein a graphic representation of a route with information about the lead transportation vehicles is displayed when the offer output is output, wherein the information comprises information as to which route is being travelled along by the lead transportation vehicles, which requirements are made at potential following transportation vehicles, or which different types of lead transportation vehicles. ([0054] lead message is displayed on visual displays of other vehicles and includes route information.)

In regards to claim 7, Mehr, as modified by Mudalige and Uyeki, teaches the method of claim 1, wherein a tracking confirmation of the lead transportation vehicle is acquired and transmitted to the following transportation vehicle. ([0055] after having received the follow message, which includes confirmation that the vehicle is following, the leading vehicle begins to transmit pieces of coordinate information to the following vehicle. This is a tracking confirmation from the leading vehicle because it only happens after tracking is confirmed.)

In regards to claim 8, Mehr, as modified by Mudalige and Uyeki, teaches the method of claim 1, wherein the tracking data comprise information for guiding the following transportation vehicle to a target position relative to the lead transportation vehicle. ([0054] lead message includes route information, which following vehicle is guided along. [0055] automatic tracking begins only when 

In regards to claim 9, Mehr, as modified by Mudalige and Uyeki, teaches the method of claim 1, wherein data on the surroundings are acquired by following transportation vehicle sensors during the automatic guidance of the following transportation vehicle and plausibility of the tracking data is checked based on the acquired data on the surroundings. ([0061] at step 203, coordinate information is sent from lead vehicle to following vehicle, at the same time at step 204, following vehicle begins to capture second coordinate information with ambient sensors, in step 205 third coordinate information is captured with cameras, and step 206 reads fourth coordinate information from memory. In step 207, the coordinate information is compared. If there is a match, tracking continues. This is a plausibility check based on data on the surroundings acquired by the following vehicle sensors.)

In regards to claim 10, Mehr, as modified by Mudalige and Uyeki, teaches the method of claim 1, wherein a payment module determines a tracking price and an account which is assigned to the following transportation vehicle is debited as a function of the determined tracking price. ([0018] the offer from the lead vehicle may be combined with a fee payed to the driver for leading the following vehicle. One of ordinary skill would have understood there must be some sort of module operating this, that allows the driver to set a fee, and that an acceptance of a following vehicle includes an automatic debiting.)

In regards to claim 11, Mudalige teaches a remote infrastructure device that platooning vehicles can communicate with that may process information ([0054]) including automatically paying fees through a vehicle-to-infrastructure exchange using an established credit account ([0123]). Mudalige also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the automatic tracking method of Mehr, as already modified by Mudalige and Uyeki, by further incorporating the teachings of Mudalige such that the method includes steps in which an infrastructure device, which may be a switching device, can generate offer information and receive availability information.
The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants.

In regards to claim 12, Mudalige teaches vehicle-to-infrastructure communication may allow an operator of a vehicle to search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon ([0126]). One of ordinary skill in the art would have recognized this is generating and transmitting request data in response to a potential lead vehicle indicating availability, which is registered for the infrastructure device.

The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants.

In regards to claim 13, Mudalige teaches vehicle-to-infrastructure communication may allow an operator of a vehicle to search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon ([0126]). One of ordinary skill would have recognized that if the vehicles are not close enough to each other, acceptance data must be transmitted to the infrastructure device otherwise the platooning would not be possible. In order for that to happen, the lead vehicle and following vehicle must be able to communicate, which has to happen through the infrastructure device.
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the automatic tracking method of Mehr, as already modified by Mudalige and Uyeki, by further incorporating the teachings of Mudalige, such that the vehicles can form a communications link through the infrastructure device and acceptance data may be transmitted through the infrastructure device.
The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social 

In regards to claim 14, Mehr teaches a system for providing at least partially automatic guidance of a following transportation vehicle ([0054], [0055] leading vehicle can communicate guidance to following vehicles), the system comprising: 
an acquisition unit for acquiring availability data of lead transportation vehicle and request data of the following transportation vehicle; ([0054] WLAN communications unit sends lead message from lead vehicle. [0055] follow vehicles may also send following message to lead vehicle using WLAN communications unit. WLAN communications unit serves as acquisition unit.)
an output unit for outputting the offer output; ([0054] WLAN communications unit sends lead message from lead vehicle. [0018] lead message can include a fee to be paid to the driver for leading the vehicles. The WLAN communications unit serves as the output unit for outputting the offer.)
an input unit for acquiring a user input, wherein acceptance data is generated based the user input of accepting one of the offers output; ([0054] [0055] drivers are capable of initiating the sending of messages either as a lead message follow message. As the drive is directly capable of doing this, there must be an input unit for acquiring user input, and this information can be in response to a lead or following message.)
a tracking unit for generating tracking data and transmitting tracking data to the following transportation vehicle; ([0054] lead message contains route information which is tracking data. WLAN communications unit sends lead message to following vehicle. The WLAN communications unit serves as part of a tracking unit and one of ordinary skill in the art would have understood that a guidance system must make up the generating portion.) and 

wherein the availability data of the at least one lead transportation vehicles comprise a current position, a planned route and/or a maximum number of permitted following transportation vehicles, ([0054] lead message contains route information, which is a planned route.)
wherein the request data of the following transportation vehicle comprise a current position and/or a planned route, ([0055] follow message includes confirmation of following and information about vehicle position.) and 
Mehr also teaches a driver of leading vehicle offers his vehicle to be autonomously tracked by other vehicles in environment ([0054]). An offer can be combined with fee ([0018]). A driver may decide to have their vehicle autonomously tracked ([0055]). One of ordinary skill would have understood this may be sent by an available lead vehicle to a requesting potential following vehicle and must be performed by some sort of offering unit. WLAN communications unit sends lead message from lead vehicle ([0054]). One of ordinary skill would have understood that in order for the information to be communicated, it must first be generated by some means, therefore there must be some sort of computing unit that computes an offer based at least in part on the driver input. Both the fee and the vehicle identification information are information about the lead transportation vehicle and are determined to be relevant to following vehicles which is therefore on the basis of availability and request data.
Mehr does not teach:

an offer unit for generating offer data about the lead transportation vehicles based on the availability data and the request data and transmitting offer data about the lead transportation vehicles to the following transportation vehicle;
a computing unit for generating offer output based on the offer data;
wherein the offer data comprises information about the lead transportation vehicles determined relevant to the following transportation vehicle on the basis of the acquired availability data and the prior acquired request data.
However, Mudalige teaches that multiple vehicles may be present and one among multiple potential leading vehicles selected to be a leading vehicle based at least upon a determined ambition level of the vehicle and advertising willingness to become a leading vehicle ([0082], [0084]). 
Further, Uyeki teaches outputting advertisements or offers to vehicles based on defining an initial offer ([0037]) and an audience criteria checked with a user database ([0038], [0039]). When no audience members fitting the audience criteria can be found, the offer and audience criteria may be redefined and the process repeated ([0040]). Once acceptable audience criteria is met, then the offer is sent or broadcast ([0041]). This may be based in part on user requests for specific or particular types of offers ([0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the automatic tracking system of Mehr, by incorporating the teachings of Mudalige and Uyeki, such that multiple vehicle may be considered when selecting a leading vehicle, each potential leading vehicle may output availability data and generate and output offer data, and initially the lead message indicates the opportunity to be tracked to the vehicle and then the initially 
The motivation to use multiple potential leading vehicles is that, as acknowledged by Mehr, this allows for a better selection of a leading vehicle that is better equipped and quick to respond ([0082]). This would likewise improve the safety of the vehicles and passengers. The motivation to reassess and update the offer data based upon the audience is that, as acknowledged by Uyeki, this allows for more effectively outputting an offer ([0002]). 

In regards to claim 15, Mehr, as modified by Mudalige and Uyeki, teaches the system of claim 14, wherein a planned route of the following transportation vehicle is generated by a navigation system, and the request data is generated automatically based on the planned route. ([0054] lead message contains route information, which is a planned route determined by navigation system. [0055] follow message is generated after driver accepts lead vehicle, which may then be generated automatically.)

In regards to claim 18, Mehr, as modified by Mudalige and Uyeki, teaches the system of claim 14, wherein the request data are generated automatically during a route planning operation of a navigation system. ([0054] when driver decides to offer vehicle as leading vehicle, messages may be generated and communicated periodically at regular intervals. Includes vehicle information and route information. This is automatically generating messages along with navigation information.)

In regards to claim 19, Mehr, as modified by Mudalige and Uyeki, teaches the system of claim 14, wherein the request data are generated based on a further user input. ([0054] lead message displayed on visual displays of potential following vehicles. [0055] accepting driver initiates sending of following message. This is generating request data based on further user input.)

In regards to claim 20, Mehr, as modified by Mudalige and Uyeki, teaches the system of claim 14, wherein a graphic representation of a route with information about the lead transportation vehicle is displayed when the offer output is output, wherein the information comprises information as to which route is being travelled along by the lead transportation vehicles, which requirements are made at potential following transportation vehicles, or which different types of lead transportation vehicles.. ([0054] lead message is displayed on visual displays of other vehicles and includes route information.)

In regards to claim 21, Mehr, as modified by Mudalige and Uyeki, teaches the system of claim 14, wherein a tracking confirmation of the lead transportation vehicle is acquired and transmitted to the following transportation vehicle. ([0055] after having received the follow message, which includes confirmation that the vehicle is following, the leading vehicle begins to transmit pieces of coordinate information to the following vehicle. This is a tracking confirmation from the leading vehicle because it only happens after tracking is confirmed.) 

In regards to claim 22, Mehr, as modified by Mudalige and Uyeki, teaches the system of claim 14, wherein the tracking data comprise information for guiding the following transportation vehicle to a target position relative to the lead transportation vehicle. ([0054] lead message includes route information, which following vehicle is guided along. [0055] automatic tracking begins only when following vehicle is position behind lead vehicle. This is a relative position that is guided along a route. [0016] vehicles are kept at a safety distance from each other.)

In regards to claim 23, Mehr, as modified by Mudalige and Uyeki, teaches the system of claim 14, wherein data on the surroundings are acquired by following transportation vehicle sensors during 

In regards to claim 24, Mehr, as modified by Mudalige and Uyeki, teaches the system of claim 14, wherein a payment module determines a tracking price and an account which is assigned to the following transportation vehicle is debited as a function of the determined tracking price. ([0018] the offer from the lead vehicle may be combined with a fee payed to the driver for leading the following vehicle. One of ordinary skill would have understood there must be some sort of module operating this, that allows the driver to set a fee, and that an acceptance of a following vehicle includes an automatic debiting.)

In regards to claim 25, Mudalige teaches a remote infrastructure device that platooning vehicles can communicate with that may process information ([0054]) including automatically paying fees through a vehicle-to-infrastructure exchange using an established credit account ([0123]). Mudalige also teaches a lead vehicle may be configured to advertise its willingness to become a leader vehicle ([0083]) and a following vehicle may be configured to advertise its willingness to become a following vehicle ([0084]).
The method could be used to coordinate the formation of a platoon with the infrastructure device ([00126]). One of ordinary skill would have understood that an offer may be generated by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the automatic tracking system of Mehr, as already modified by Mudalige and Uyeki, by further incorporating the teachings of Mudalige such that the system includes an infrastructure device, which may be a switching device, that can generate offer information and receive availability information.
The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants.

In regards to claim 26, Mudalige teaches vehicle-to-infrastructure communication may allow an operator of a vehicle to search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon ([0126]). One of ordinary skill in the art would have recognized this is generating and transmitting request data in response to a potential lead vehicle indicating availability, which is registered for the infrastructure device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the automatic tracking system of Mehr, as already modified by Mudalige and Uyeki, by further incorporating the teachings of Mudalige, such that the vehicles may coordinate a platoon through an infrastructure device by indicating availability and request data.


In regards to claim 27, Mudalige teaches vehicle-to-infrastructure communication may allow an operator of a vehicle to search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon ([0126]). One of ordinary skill would have recognized that if the vehicles are not close enough to each other, acceptance data must be transmitted to the infrastructure device otherwise the platooning would not be possible. In order for that to happen, the lead vehicle and following vehicle must be able to communicate, which has to happen through the infrastructure device.
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the automatic tracking system of Mehr, as already modified by Mudalige and Uyeki, by further incorporating the teachings of Mudalige, such that the vehicles can form a communications link through the infrastructure device and acceptance data may be transmitted through the infrastructure device.
The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants.

In regards to claim 28, Mehr, as modified by Mudalige and Uyeki, teaches the method of claim 1, wherein the information about the lead transportation vehicles determined relevant comprises information about lead transportation vehicles which travel along at least one section of a route which is planned for the following transportation vehicle at the same time as the following transportation vehicle, or information about lead vehicles which have signaled their readiness to travel along at least one section of a route which is planned for the following transportation vehicle at the same time as the following transportation vehicle. ([0054] offer includes information about lead vehicle identification and route of lead vehicle. This must be the route traveled at the same time.)

In regards to claim 29, Mehr, as modified by Mudalige and Uyeki, teaches the system of claim 11, wherein the information about the lead transportation vehicles determined relevant comprises information about lead transportation vehicles which travel along at least one section of a route which is planned for the following transportation vehicle at the same time as the following transportation vehicle, or information about lead vehicles which have signaled their readiness to travel along at least one section of a route which is planned for the following transportation vehicle at the same time as the following transportation vehicle. ([0054] offer includes information about lead vehicle identification and route of lead vehicle. This must be the route traveled at the same time.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smartt et al
Wu et al. (US 20180084511) teaches a platooning vehicles may coordinate with infrastructure devices.
Oshida et al. (US 20160071418) teaches transmitting request and availability of platooning or potentially platooning vehicles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.S.W./Examiner, Art Unit 3661   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661